DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 31-38 and 40-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which teaches either solely or in combination with another reference the combination of recited claim limitations of the independent claims as argued by the Applicant on Page 7 of the Applicant’s Remarks filed 2/2/2022 with respect to the Applicant’s assertion and articulated points of the cited references failing “… to teach or suggest each and every limitation of the independent claims…” which further recites, “determining that a control plane interface for the handover is available between the first CN and the second CN, wherein the determining comprises receiving an availability message from the first CN indicating that the control plane interface for the handover is available, and wherein the availability message is based on an S1 setup procedure between the first RAN and the first CN…” in combination with all the other claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467